DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 5 are entitled to a priority date of January 27, 2021. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate an oil supply hole and a groove disposed at or on an outer side of the oil supply hole in the fixed scroll. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the suction ports, which lack antecedent basis. Claim 1 only introduces a suction port. 

Claims 3 and 4 are rejected by virtue of their dependence on Claim 2. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (hereafter “Park” – US 2017/0058900).

With regards to Claim 1:

Park discloses a scroll compressor (Figures 1 – 8), comprising: 

a housing (lower housing 100, upper housing 700, Figure 2); 

a rotary shaft (shaft 300) rotatably supported by the housing; 

a fixed scroll (fixed scroll 600, Figure 2) including a fixed base plate (fixed scroll plate 610) including a discharge port (discharge port 620) at a center of the fixed based plate, a fixed spiral wall (fixed scroll wrap 650) extending from the fixed base plate, and an outer peripheral wall (outer side plane 630) extending from the fixed base plate and surrounding the fixed spiral wall; 

an orbiting scroll (orbiting scroll 500, Figure 3) including an orbiting base plate (orbiting scroll plate 510) opposed to the fixed base plate, and an orbiting spiral wall (orbiting scroll wrap 520) extending from the orbiting base plate and engaging with the fixed spiral wall (as seen in Figures 2, 3), wherein the orbiting scroll is configured to revolve relative to the fixed scroll as the rotary shaft rotates (Paragraph 46);

a compression chamber (compression chamber 800, Figure 8) defined between the fixed spiral wall and the orbiting spiral wall; 

a suction port (suction ports 640, Figures 5, 7) formed in the outer peripheral wall; 

a suction chamber (suction chamber 660, Figure 2) formed inside the outer peripheral wall and communicating with the suction port (Paragraph 55, Figures 2, 3, 5, 7); 

a discharge chamber (discharge chamber 720, Figure 3) defined inside the housing and communicating with the discharge port (Paragraph 48, Figure 3), the discharge chamber into which a refrigerant compressed in the compression chamber is discharged (Paragraphs 48, 57); 

an oil storage chamber (oil chamber 750, Figure 3) storing oil separated from the refrigerant discharged into the discharge chamber (Paragraph 48); and 

an oil supply hole (oil injection hole 1200, Figures 2, 7, 8) formed in the fixed scroll, wherein 

the fixed scroll includes a groove (unlabeled, see annotated Figure below) disposed at the same position as the oil supply hole or on an outer side with respect to the oil supply hole in a radial direction of the rotary shaft, at least part of the groove is configured to be closed by the orbiting base plate as the orbiting scroll revolves relative to the fixed scroll (as seen in Figures 2 and 8, at least part of orbiting scroll 500 and its base plate 510 extend or are capable of extending into the envelope of the oil groove as annotated), and the oil supply hole and the groove form part of an oil supply passage (oil groove 100, Figure 7) that supplies the oil in the oil storage chamber to the suction chamber (Paragraph 49).


    PNG
    media_image1.png
    480
    565
    media_image1.png
    Greyscale


With regards to Claim 2:

Park discloses a pair of the suction ports (see Figures 5, 7, multiple suction ports 640) are provided interposing the discharge port between the pair of the suction ports, one of the pair of suction ports is a first suction port disposed on an upper side of the discharge port in a direction of gravity (see Figure 5, upper suction port 640, see direction of gravity in Figures 2, 3, and location of oil in Figure 5), and the other of the pair of suction ports is a second suction port disposed on a lower side of the discharge port in the direction of gravity (see Figure 5, lower suction port 640, located at least partially within the oil), the fixed scroll includes a connecting portion (unlabeled, see annotated Figure 8 in rejection of Claim 1) connecting the fixed spiral wall and the outer peripheral wall, the connecting portion includes a sliding surface with which the orbiting base plate intermittently comes into sliding contact as the orbiting scroll revolves relative to the fixed scroll (see annotated Figure 8 in rejection of Claim 1, see also Paragraph 60” “the oil is injected directly to a frictional area between the fixed scroll wrap 650 and the orbiting scroll mirror plate 510”), the groove is formed on the sliding surface and communicates with the suction chamber (as shown in annotated Figure 8), and the oil from the oil supply hole flows toward the first suction port into the suction chamber, and flows along the sliding surface toward the second suction port into the suction chamber (functional language – the structure of Park would allow for this oil dispersion, oil from supply hole 1200 is injected and due to orbiting of the orbiting scroll, would disperse in various directions, including towards the oil groove, upper suction port 640, and lower suction port 640).

With regards to Claim 3:

Park discloses the oil supply hole is opened to a portion of the sliding surface adjacent to the groove in a radially inner direction of the rotary shaft (see annotated Figure 8, hole 1200 is located radially inward from the oil groove).

With regards to Claim 4:

Park discloses the oil supply hole is configured to be opened and closed by the orbiting base plate as the orbiting scroll revolves relative to the fixed scroll (see Figure 1, the orbiting scroll plate is capable of orbiting such that the oil supply hole 1200 is both open and closed, see also Paragraph 60: “the oil can be discharged from the second oil injection hole 1200, which serves to supply oil to the suction chamber”).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereafter “Park” – US 2017/0058900) in view of Ueno et al. (hereafter “Ueno” – US 2009/0169406).

With regards to Claim 5:

Park does not explicitly disclose the oil supply hole is opened to a bottom surface of the groove, instead disclosing the hole located radially inward form the groove (see annotated Figure 8). Ueno (Figures 3, 4) teaches a scroll compressor including an oil groove (guide passage 30) located on a fixed scroll (22), as well as a oil supply hole (hole 32) that is opened to a bottom surface of the groove (see Figures 3, 4), wherein during a course of operation, the groove is partially covered and uncovered by an orbiting scroll base plate (plate 106, see dotted lines of Figure 4). This allows the groove (30) to act as a temporary storage of the oil (Paragraph 49: “When a lubricating oil is supplied from the rear housing 14 to the supply passage 34, the lubricating oil is discharged through the oil supply hole 32 into the guide passage 30 and is prevented by the dam walls 36 from flowing circumferentially along the fixed spiral wall 28. As a result, the lubricating oil flows straight along the guide passage 30”) before it is “supplied to sliding portions of the movable base plate 106 of the movable scroll 24 and the fixed spiral wall 28 to lubricate the sliding portions” (Paragraph 129). Given that the holes of both Park and Ueno serve to lubricate the sliding portions and have the oil eventually flow to the suction chamber, it would have been obvious to one of ordinary skill in the art to modify the system of Park by locating the injection hole at a bottom surface of the groove in order to have the groove act as a temporary storage of the oil to facilitate supply and distribution thereof. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (hereafter “Ueno” – US 2009/0169406) in view of Park et al. (hereafter “Park” – US 2017/0058900).

With regards to Claim 1:

Ueno discloses a scroll compressor (Figures 1 – 5), comprising: 

a housing (front housing 12, rear housing 14, Figure 1); 

a rotary shaft (shaft 116, Figure 1) rotatably supported by the housing; 

a fixed scroll (fixed scroll 2, Figure 2) including a fixed base plate (fixed scroll plate 26) including a discharge port (outlet hole 42) at a center of the fixed based plate, and a fixed spiral wall (fixed spiral wall 28) extending from the fixed base plate; 

an orbiting scroll (movable scroll 24, Figure 4) including an orbiting base plate (moveable base plate 106) opposed to the fixed base plate, and an orbiting spiral wall (moveable spiral wall 108) extending from the orbiting base plate and engaging with the fixed spiral wall (as seen in Figure 4), wherein the orbiting scroll is configured to revolve relative to the fixed scroll as the rotary shaft rotates (Paragraph 74);

a compression chamber (compression chamber 110, Figure 4) defined between the fixed spiral wall and the orbiting spiral wall; 

a suction port (inlet port 16, Figure 1); 

a suction chamber (suction chamber 104, Figure 1) formed inside the outer peripheral wall and communicating with the suction port (see Figure 1); 

a discharge chamber (outlet chamber 40, Figure 1) defined inside the housing and communicating with the discharge port (see Figure 1), the discharge chamber into which a refrigerant compressed in the compression chamber is discharged (Paragraphs 40, 83); 

an oil storage chamber (oil storage chamber 80, Figures 2, 5) storing oil separated from the refrigerant discharged into the discharge chamber (Paragraphs 62, 63); and 

an oil supply hole (oil supply hole 32, Figures 3, 4) formed in the fixed scroll, wherein 

the fixed scroll includes a groove (guide passage 30, Figures 3, 4) disposed at the same position as the oil supply hole or on an outer side with respect to the oil supply hole in a radial direction of the rotary shaft, at least part of the groove is configured to be closed by the orbiting base plate as the orbiting scroll revolves relative to the fixed scroll (as seen in Figure 4, guide passage 30 is at least partially closed by moveable base plate 106), and the oil supply hole and the groove form part of an oil supply passage (oil supply groove 90) that supplies the oil in the oil storage chamber to the suction chamber (see Figures 3 – 5). This allows the groove (30) to act as a temporary storage of the oil (Paragraph 49: “When a lubricating oil is supplied from the rear housing 14 to the supply passage 34, the lubricating oil is discharged through the oil supply hole 32 into the guide passage 30 and is prevented by the dam walls 36 from flowing circumferentially along the fixed spiral wall 28. As a result, the lubricating oil flows straight along the guide passage 30”) before it is “supplied to sliding portions of the movable base plate 106 of the movable scroll 24 and the fixed spiral wall 28 to lubricate the sliding portions” (Paragraph 129).

Ueno does not explicitly teach the fixed scroll including an outer peripheral wall extending from the fixed base plate and surrounding the fixed spiral wall and a suction port formed in the outer peripheral wall, instead disclosing the housing itself performing the function of the outer peripheral wall. Park (Figures 1 – 8) teaches a similar scroll compressor including a fixed scroll (fixed scroll 600, Figure 2) including a fixed base plate (fixed scroll plate 610) including a discharge port (discharge port 620) at a center of the fixed based plate, a fixed spiral wall (fixed scroll wrap 650) extending from the fixed base plate, and an outer peripheral wall (outer side plane 630) extending from the fixed base plate and surrounding the fixed spiral wall, and a suction port (suction ports 640, Figures 5, 7) formed in the outer peripheral wall. Use of an outer peripheral wall allows for limits to the orbiting motion of the orbiting scroll without having to rely on the spiral walls themselves to act as limiters, which may damage the spiral walls. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Ueno by adding an outer peripheral wall with suction ports, as shown in Park, to the system of Ueno in order to yield the predictable result of establishing a contained suction chamber and the predictable benefits described above with regards to motion limiting.  


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Gennami et al. (US 2004/0191083) – see Figures 1, 2, 5, fixed scroll 12 including an oil groove 33 having an adjacent oil supply hole 24h.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, September 29, 2022